Citation Nr: 1028251	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-13 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the lower extremities due to chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk


INTRODUCTION

The Veteran had active service from January 1951 to February 1954 
and September 1954 to August 1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a an August 2005 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that denied service 
connection for peripheral neuropathy of the lower extremities.  
In February 2008, the Board returned the case for additional 
development, and the case was returned to the Board following 
accomplishment of the requested development.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).



FINDING OF FACT

Peripheral neuropathy was not manifested during service or within 
one year after separation from service, and is not shown to be 
causally or etiologically related to service.  



CONCLUSION OF LAW

Peripheral neuropathy of the lower extremity was not incurred in 
or aggravated during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in June 2005 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006);

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the 
Board notes that the Veteran's service treatment records are not 
complete in the record.  The VA has attempted to locate them and 
associate them with the Veteran's VA claims folder, but has been 
informed by the National Personnel Records Center that a review 
of the Veteran's claim folder shows that the service treatment 
records are not available.  The Veteran was notified in a June 
2004 letter that the RO was unable to obtain his service 
treatment records.  The RO asked the Veteran if he had copies of 
his service treatment records and the Veteran responded that he 
did not have any copies.  He reported that before he left service 
he was informed that his records were lost.  The Board would 
observe, however, that the Veteran testified at a hearing before 
the BVA that he did not have any symptoms of peripheral 
neuropathy during service, but rather began experiencing such 
symptoms about 6 or 7 prior to his claim.  As such, the Board 
does not believe that the Veteran is significantly prejudiced by 
the lack of his service treatment records.  The VA also sought 
information about whether the Veteran was exposed to chemical 
agents while in service.  VA has obtained all pertinent VA and 
private medical records identified by the Veteran and the Veteran 
received a VA examination in March 2010.  

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran contends that his peripheral neuropathy of the lower 
extremities is a result of exposure to chemicals when he was a 
fire fighter in the Air Force.
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  .  Service connection may also be granted for 
certain chronic diseases, such an organic disease of the nervous 
system, when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of 
a chronic condition during service, then a showing of continuity 
of symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain:  
(1) Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or a relationship between a 
current disability and the inservice disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995); Hickson v. West, 12 Vet. App. 247 (1999).

As indicated in the discussion above, the Veteran's service 
treatment records have been lost.  The Court has held that in 
cases where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of- the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365,367 (1991).  The 
Board's analysis of the Veteran's claims has been undertaken with 
this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 Vet. 
App. 215,217-18 (2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while in 
Government control which would have required VA to disprove a 
claimant's allegation of injury or disease in service in these 
particular cases].

VA medical records dated from August 2001 to April 2005 show that 
the Veteran was treated intermittently for numbness in his feet.  
An August 2001 VA report shows that the Veteran complained of 
pain and numbness in his right foot.

At a private March 2005 medical examination, the Veteran 
complained of numbness in his feet.  In a May 2005 private 
opinion letter, the physician stated that the Veteran had 
documented peripheral neuropathy which can be seen in conditions 
such as diabetes and hypothyroidism.  The physician reported that 
although the Veteran had blood sugar problems in the past, on 
review of the Veteran's record it appeared to be under control at 
the time of the examination.  The physician stated that while the 
Veteran was in the service he was exposed to potentially 
neurotoxic chemicals such as chlorobromomethane and other 
chemicals.  The physician opined that such compounds had caused 
peripheral neuropathy in the past and could have certainly been 
the Veteran's case.  

In an October 2005 private opinion letter the physician stated 
that the Veteran had diagnoses of peripheral neuropathy and adult 
onset diabetes.  The physician reported that the Veteran 
controlled his diabetes by monitoring his diet.  The physician 
opined that the Veteran's neuropathy was a result of chemicals he 
was exposed to during his service and not a result of the 
Veteran's diabetes.  

At a February 2007 hearing before the BVA, the Veteran testified 
that he was a fire fighter for crash rescue while in service.  He 
reported that he used chlorobromomethane and carbon tetrachloride 
without any protective equipment.  He stated that the chemicals 
would get on his hands when he opened the containers.  The 
Veteran testified that he waited 27 years to file a claim for 
neuropathy because he did not know that the pain in his legs was 
due to chemical exposure.  The Veteran stated that once he 
inhaled the chemical which made his throat burn and made him 
nauseous.  He reported that he went to the emergency room and the 
physician told him he was fine.  The Veteran also testified that 
his records had been lost and he did not have any copies.  The 
Veteran stated that he did not have any symptoms of neuropathy 
when he retired from service.  He reported that the symptoms 
began six or seven years prior to his claim.  He stated that he 
had stabbing pain in his legs and sore muscles.  

On March 2010 VA examination, the Veteran complained of numbness 
and weakness in his legs.  He also reported that he had 
difficulty controlling his right lower extremity and that the 
symptoms had become more progressive.  Upon examination, the 
Veteran was found to have good strength in all four extremities 
but there was peripheral weakness in the lower extremities when 
the Veteran attempted to stand on his toes and heels.  He also 
had balance problems because of his loss of sensation.  When the 
Veteran was tested for pin prick he could feel both sharp and 
dull.  He could also detect vibratory sense and touch in the 
lower extremities.  The Veteran's gait was abnormal with 
stumbling and poor balance.  He had no tone abnormalities in his 
extremities.  The physician opined that the Veteran's 
polyneuropathy of the lower extremities was most likely secondary 
to his diabetes mellitus.  The examiner stated that the Veteran's 
neuropathy is progressive, which was against being secondary to 
chemical exposure because his last chemical exposure would have 
been in 1971.  The examiner also stated that control of diabetes 
does not exempt development of neuropathy.  The physician opined 
that since the Veteran's symptoms only go back a few years in 
regards to his neuropathy, exposure to chemicals is much less 
likely the cause of his neuropathy.  

Additionally, the VA sought information about whether the Veteran 
was exposed to chemical agents while in service.  An April 2008 
response from the Navy stated that there was no record of 
exposure to chemicals in the Veteran's file.  An April 2008 
response from the Air Force stated that the information requested 
was not a matter of record and the documents in the Veteran's 
file did not indicate chemicals that the Veteran was exposed to.  

The Board acknowledges the private medical opinion letters 
stating that the Veteran's peripheral neuropathy is related to 
the Veteran's exposure to chemicals during service.  However, the 
Board does not find the opinions probative because they are 
speculative and not supported by rationale.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for assessing 
the probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of the 
opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (holding that the probative value of medical opinion 
evidence is based on the personal examination of the patient, the 
knowledge and skill in analyzing the data, and the medical 
conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  

The March 2010 VA examiner's opinion was based on a review of the 
claims file, including the Veteran's lay statements and provided 
well-reasoned medical conclusions that are supported by the 
record.  The physician concluded that the Veteran's peripheral 
neuropathy was secondary to his non-service-connected diabetes 
mellitus and not chemical exposure while in service.  Thus, the 
most probative medical evidence of record shows no relationship 
between peripheral neuropathy and exposure to chemicals while in 
service.  Thus, service connection is not warranted.

With respect to the Veteran's own contentions that his peripheral 
neuropathy is related to service, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In this case, the Board finds the Veteran's contentions regarding 
the etiology of his peripheral neuropathy are of little probative 
weight given his lack of demonstrated medical expertise.  The 
Board finds that the greatest probative weight should be accorded 
the March 2010 VA examiner's opinion which does not establish a 
relationship between the Veteran's peripheral neuropathy and 
service.  In this regard, the Board finds the March 2010 
examiner's opinion probative because it was based on a review of 
the claims file and provided a well- supported medical opinion.  
See Prejean, supra; see also Guerrieri, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for peripheral neuropathy of the lower 
extremities.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



ORDER

Service connection for peripheral neuropathy of the lower 
extremities due to chemical exposure is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


